DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs towards Wearable and Implantable Integrated Optoelectronics Platforms” (Kang: submitted by applicant 2/26/2021) in view of US 2010/0195689 (Ariga).
For claim 1, Kang teaches a laser diode, comprising: a semiconductor structure (fig. 1 and fig. S2) comprising an n-type layer (fig. 1(a), n-DBR and fig. S2, n-DBR #1), an active region (fig. 1(a), active region, and fig. S2, active region), and a p-type layer (fig. 1(a), p-DBR and fig. S2, p-DBR #25), wherein one of the n-type and p-type layers comprises a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p- type layers (fig. S2, oxidation layer, page 2, col. 2, lines 12-14, oxide aperture); and 
first and second contacts electrically connected to the n-type and p-type layers, respectively (fig. 1(a), n-contact, p-contact, page 2, col. 2, lines 17-18, 6-7), and 
Kang does not teach wherein the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view.  Ariga suggests the first and second contacts (fig.  1 and 2, labels 9 and 10) are smaller than the lasing aperture (aperture defined by electrode 9) in at least one dimension in plan view (horizontal direction in fig.1, vertical direction and fig. 2). Ariga further teaches reducing the electric capacitance in order to improve high speed response ([0012]). The examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal dimensions of the first and second contacts including dimensions such that, the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 2, as discussed in the rejection of claim 1 above, it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal area of the first and second contacts in plan view including dimensions such that, the first and second contacts are smaller than the lasing aperture area in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 3, Kang teaches wherein the laser diode is free of wire bond pads that are electrically connected to the first and second contacts (n-contacts and p-contacts [fig. 1] are connected to n-metal contacts and p-metal contacts, [fig. 4] with no wire bond pads).
For claim 8, Kang teaches a Light Detection and Ranging (LIDAR) array (fig. 1d/e, 4e, the term LIDAR in the preamble does not structurally  distinguish the claimed invention from the prior art), comprising: 
a plurality of laser diodes arranged in an array on a surface of a non-native substrate (fig. 1d/e, 4e), wherein the laser diodes are freed of a native substrate thereof (fig. 1(a), undercut etching), wherein each of the laser diodes comprises: 
a semiconductor structure (fig. 1 and fig. S2)  comprising an n-type layer (fig. 1(a), n-DBR and fig. S2, n-DBR #1), an active region (fig. 1(a), active region, and fig. S2, active region), and a p- type layer (fig. 1(a), p-DBR and fig. S2, p-DBR #25), one of the n-type and p-type layers comprising a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p-type layers (fig. S2, oxidation layer, page 2, col. 2, lines 12-14, oxide aperture); and 
first and second contacts electrically connected to the n-type and p-type layers, respectively (fig. 1(a), n-contact, p-contact, page 2, col. 2, lines 17-18, 6-7).
Kang does not teach wherein the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view.  Ariga suggests the first and second contacts (fig.  1 and 2, labels 9 and 10) are smaller than the lasing aperture (aperture defined by electrode 9) in at least one dimension in plan view (horizontal direction in fig.1, vertical direction and fig. 2). Ariga further teaches reducing the electric capacitance in order to improve high speed response ([0012]).  The examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal dimensions of the first and second contacts including dimensions such that, the first and second contacts are smaller than the lasing aperture in at least one dimension in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 13, Kang teaches the plurality of laser diodes are free of a native substrate thereof (fig. 1a, undercut etching).
For claims 14, Kang teaches a method of fabricating a laser diode, the method comprising:  
separating (fig. 1(a), undercut etching) a semiconductor structure comprising an n-type layer (fig. 1(a), n-DBR and fig. S2, n-DBR #1), an active region (fig. 1(a), active region, and fig. S2, active region), and a p-type layer (fig. 1(a), p-DBR and fig. S2, p-DBR #25) from a native substrate thereof (fig. 1(a), fig. S2, GaAs substrate below sacrificial layer); and 
providing first and second contacts electrically connected to the n-type and p-type layers, respectively (fig. 1(a), n-contact, p-contact, page 2, col. 2, lines 17-18, 6-7), 
wherein one of the n-type and p-type layers comprises a lasing aperture having an optical axis oriented perpendicular to a surface of the active region between the n-type and p- type layers (fig. S2, oxidation layer, page 2, col. 2, lines 12-14, oxide aperture).
 Kang does not teach wherein the first and second contacts are smaller than the lasing aperture in at least one dimension comprising length, width or diameter in plan view.  Ariga suggests the first and second contacts (fig.  1 and 2, labels 9 and 10) are smaller than the lasing aperture (aperture defined by electrode 9) in at least one dimension comprising length, width or diameter in plan view (horizontal direction in fig.1, vertical direction and fig. 2). Ariga further teaches reducing the electric capacitance in order to improve high speed response ([0012]).  The examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal dimensions of the first and second contacts including dimensions such that, the first and second contacts are smaller than the lasing aperture in at least one dimension comprising length, width or diameter in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 15, as discussed in the rejection of claim 1 above, it was well-known in the art before the effective filing date of the claimed invention that capacitance between metal plates is proportional to the dimensions of the metal plates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the workable and optimal area of the first and second contacts in plan view including dimensions such that, the first and second contacts are smaller than the lasing aperture area in plan view in order to minimize capacitance and improve high speed response since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 16, Kang teaches wherein the laser diode is free of wire bond pads that are electrically connected to the first and second contacts (n-contacts and p-contacts [fig. 1] are connected to n-metal contacts and p-metal contacts, [fig. 4] with no wire bond pads).
Claims 4-7 and 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs towards Wearable and Implantable Integrated Optoelectronics Platforms” (Kang: submitted by applicant 4/12/2018) in view of US 2010/0195689 (Ariga) and further in view of US 9,484,495 (Padullaparthi).
For claim 4, Kang does not teach a lateral conduction layer comprising a surface including the semiconductor structure thereon, wherein the lateral conduction layer is distinct from the n-type and p-type layers, and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers. 
However, Padullaparthi teaches a VCSEL with a lateral conduction layer (fig. 1B, 101) comprising a surface (fig. 1B, top of 101) including a semiconductor structure thereon (fig. 1B, 102-105), wherein the lateral conduction layer is distinct from the n-type and p-type layers (fig. 1B, 102 and 105), and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers (fig. 1B, contact layer 109). Contact layers have the well-known benefit of reducing contact resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lateral conduction layer such as the one taught by Padullaparthi in the device of the previous combination in order to reduce contact resistance.
For claim 5, Kang teaches the laser diode is freed of a native substrate thereof (fig. 1a, undercut etching).
For claim 6, Kang teaches a non-native substrate (fig. 1e see description and fig. 4, PET),  including the laser diode on a surface thereof (fig. 1 and 4, micro-VCSELs), wherein the non-native substrate comprises electrically insulating and/or thermally conducting characteristics (PET inherently has electrically insulating and/or thermally conducting characteristics), and wherein the laser diode is free of electrical connections through the non-native substrate (fig. 4, electrical connections are not through the non-native substrate PET).
For claim 7, Kang teaches the n-type and p-type layers comprise first and second Bragg reflector layers (fig. 1, n-DBR, p-DBR), respectively, and wherein the laser diode comprises a vertical cavity surface emitting laser (VCSEL) (fig. 1, description).
For claim 17, Kang does not teach forming the semiconductor structure on a surface of a lateral conduction layer, wherein the lateral conduction layer is distinct from the n-type and p-type layers, and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers.
However, Padullaparthi teaches forming a VCSEL semiconductor structure (fig. 1B, 102-105) on a surface of a lateral conduction layer (fig. 1B, 101), wherein the lateral conduction layer (101) is distinct from the n-type and p-type layers (fig. 1B, 102 and 105), and wherein one of the first and second contacts is on the surface of the lateral conduction layer adjacent the semiconductor structure and outside of the n-type and p-type layers (fig. 1B, contact layer 109). Contact layers have the well-known benefit of reducing contact resistance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the semiconductor structure of the previous combination of a lateral conduction layer such as the one taught by Padullaparthi in order to reduce contact resistance.
For claim 18, Kang teaches providing the laser diode (fig. 1 and 4, micro-VCSELs) on a surface of a non-native substrate (fig. 1e see description and fig. 4, PET), wherein the non-native substrate comprises electrically insulating and/or thermally conducting 30Attorney Docket No. 1428.3CT characteristics(PET inherently has electrically insulating and/or thermally conducting characteristics), and wherein the laser diode is free of electrical connections through the non-native substrate (fig. 4, electrical connections are not through the non-native substrate PET).
For claim 20, Kang teaches Kang teaches the n-type and p-type layers comprise first and second Bragg reflector layers (fig. 1, n-DBR, p-DBR), respectively, and wherein the laser diode comprises a vertical cavity surface emitting laser (VCSEL) (fig. 1, description).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs towards Wearable and Implantable Integrated Optoelectronics Platforms” (Kang: submitted by applicant 4/12/2018) in view of US 2010/0195689 (Ariga) and further in view of US 2012/0033692 (Schleuning).
For claim 9, Kang teaches the first and second contacts of each the laser diodes comprise anode and cathode contacts (page 2, col. 2, lines 5-7 14-18), respectively, wherein electrically conductive thin-film interconnects that electrically connect the anode and cathode contacts of respective subsets of the plurality of laser diodes (fig. 4a, vcsels are connected by the interconnects labeled and p-metal contact and n-metal).
Kang does not teach the connection is anode to cathode. However, Schleuning does teach connecting laser diodes anode to cathode (fig. 4, labels 12a-12e) in order to enable the lasers to be turned on and off individually and provide a desired emission spectrum (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anode cathode connection of Schleuning in the device of the previous combination in order to enable the lasers to be turned on and of individually and provide a desired emission spectrum.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Compliant, Heterogeneously Integrated GaAs Micro-VCSELs towards Wearable and Implantable Integrated Optoelectronics Platforms” (Kang: submitted by applicant 4/12/2018) in view of US 2010/0195689 (Ariga) and US 9,484,495 (Padullaparthi) and further in view of US 2012/0033692 (Schleuning).
For claim 19, Kang teaches the first and second contacts comprise anode and cathode contacts (fig. 1, p-contact and n-contact, page 2, col. 2, lines 5-7 14-18), respectively, and further comprising: forming electrically conductive thin-film interconnects on the non-native substrate that electrically connect the anode and cathode contacts of the laser diode to cathode and anode contacts, of adjacent laser diodes on the surface of the non-native substrate (fig. 4a, vcsels are connected by the interconnects labeled and p-metal contact and n-metal).
Kang does not teach the connection is anode to cathode. However, Schleuning does teach connecting laser diodes anode to cathode (fig. 4, labels 12a-12e) in order to enable the lasers to be turned on and off individually and provide a desired emission spectrum (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anode cathode connection of Schleuning in the device of previous combination in order to enable the lasers to be turned on and of individually and provide a desired emission spectrum.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claim 10 and its dependent claims 11-12 the art cited in the rejection of claim 9 represents the closest prior art. However, it does not teach the transistor diode configuration of claim 10 in combination with the other elements of the claims.  There is no clear suggestion or motivation to modify the prior art in order to meet the additional limitations of dependent claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2001/0011730 ([0109]) teaches that a contact layer is used in order to reduce contact resistance .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/           Primary Examiner, Art Unit 2828